Case 4:21-mj-02974-N/A-LAB Document1 Filed 04/15/21 Page 1 of 1

CRIMINAL COMPLAINT
(Electronically Submitted)

 

 

 

United States District Court DISTRICT of ARIZONA
United States of America . DOCKET NO.
Vv. 21-02974M]
Lawrence England DOB: 2001; United States MAGISTRATE'S CASE NO.

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (id), 1324(a)(1)(B)(ii), and 1324(a)(1)(B) (ii)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about April 15, 2021, in the District of Arizona, Lawrence England, knowing or in veckless disregard that
certain illegal aliens, namely Almer Lopez-Orozco and Alex Rivera-Monroy, had come to, entered, and remained in
the United States in violation of law, did transport and move said aliens within the United States by means of
transportation and otherwise, in furtherance of such violation of law and did so and placing in jeopardy the life of any
person; in violation of Title 8, United States Code, Sections 1324(a)(1)(A) (ii), 1324(a)(1)(B)GH, and
1324(a)(1)(B)(iii).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED;

On or about April 15, 2021, in the District of Arizona, a 2001 Nissan Pathfinder arrived at the SR-286
immigration checkpoint. The vehicle was traveling fast and did not stop at the checkpoint. A United States
Border Patrol Agent (BPA) at primary inspection shouted at the driver to stop but the driver still didn’t stop.
The BPA caught up to the vehicle in a marked Border Patrol vehicle and activated the emergency lights and
siren, the vehicle still didn’t stop. An air asset monitored the vehicle as it traveled eastbound towards Tucson,
A Vehicle Immobilization Device was successfully deployed but the vehicle continued eastbound. The
vehicle then turned right on Valencia road, turned off its headlights, and continued eastbound. The vehicle
stopped when it collided with a civilian vehicle on Valencia Road and 1-19. The driver Lawrence England

_|was immediately arrested by BPA. There were two passengers inside the vehicle and BPA determined they

were in the U.S illegally, The passengers were identified as Almer Lopez~Orozco and Alex Rivera-Monroy.

Material witnesses Almer Lopez-Orozco and Alex Rivera-Monroy said their family had made the
arrangements for them to smuggled into the United States for money. Both admitted they crossed the U.S.
Border illegally. Rivera said they traveled for approximately four hours to the pick-up location. Rivera said
they were receiving travel instruction via texts and calls from an individual known as “Chuyito.” Lopez said
a grey SUV arrived and the driver told them in English to get inside and to lay down on the floor. The driver
also used hand signals, Rivera said the drive drove for approximately 15 minutes before a helicopter started
to follow them. Rivera said the driver started to speed and driving erratically to avoid apprehension, The
driver crashed with a civilian vehicle.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Almer Lopez-Orozco ond. Alex Rivera-Monroy

 

 

 

Detention Requested. SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is
true and correct to the best of my cnowledge. Ge

AUTHORIZED BY: AUSA JAA/i OFFICIAL TITLE

 

-

 

vw

Border Patrol Agent

 

Sworn by telephone x

 

 

See Federal vules of Criminal Procedure

f OFM

  

8 3, 4,1, and 54

~

V
STR a JUDGE

DATE

 

April 15, 2021

 

 
